UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7731


ANTONIO MARTINELLE RANDOLPH,

                Plaintiff - Appellant,

          v.

L. FUERTES ROSARIO, HSA-MLP; JOHN J. LAMANNA, Warden; G.
LINK, Physicians Assistant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Richard M. Gergel, District Judge.
(9:09-cv-03166-RMG)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Martinelle Randolph, Appellant Pro Se. Barbara Murcier
Bowens, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio    Martinelle         Randolph       appeals     the     district

court’s    order      accepting   the     recommendation          of   the    magistrate

judge    and    dismissing     without       prejudice       Randolph’s       42    U.S.C.

§ 1983 (2006) complaint for failure to exhaust administrative

remedies.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.      Randolph     v.       Rosario,   No.    9:09-cv-03166-RMG

(D.S.C. Dec. 1, 2010).            We deny Randolph’s motion for stay and

dispense       with     oral   argument       because       the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2